DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 2/4/2021 has been entered. Claims 9 and 
16-17 have been canceled. Claim 1-8, 10-15 and 18-20 remain for examination. 

Allowable Subject Matter
Claims 1-8, 10-15 and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose:
i. the apparatus as recited in claim 1, and further comprising:
at least one third contact in electrical contact with said at least one first contact; and 
at least one fourth contact in electrical contact with said at least one second
contact (limitation of claim 9 incorporated into claim 1).

ii. the system as recited in claim 13, further comprising the limitations of allowed claim 17. Claim 13 now recites:
13. (Currently Amended) A system comprising:
a display peg, wherein the display peg includes a first electrical contact and a second electrical contact:
a clip configured to be coupled to the display peg, wherein the clip includes a third 
electrical contact and a fourth electrical contact;
 	a package configured to be coupled to the clip, wherein a product is in the package; and 
 	wherein the system is configured to detect an electrical signature associated with the package to identify the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/THIEN M LE/Primary Examiner, Art Unit 2887